DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/24/2021.
Claims 1-8 and 21-22 are pending. Claims 2-4 are withdrawn. Claims 9-20 are cancelled. Claims 1 is currently amended. Claim 1 is independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 2/24/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Lee as noted below in the rejection of independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0210075 A1, hereinafter “Lee”).
Regarding independent claim 1, Lee discloses a method of processing a wafer 100/107 (collectively “substrate... silicon wafer” 100 and “insulation layer” 107- ¶¶0046, 0071), having on one side (i.e., the side of wafer 100 which includes “upper surface” 100a- ¶0046) a device area with a plurality of devices 1050 (“integrated circuit”- ¶0046), wherein the method comprises: 
providing a protective film 500 (“protection tape”- ¶0073) (see Fig. 1J); 
applying the protective film 500 to a side (i.e., the side of layer 107 in direct contact with film 500) of the wafer 100/107 being opposite to the one side, so that at least a central area of a front surface (i.e., top surface of layer 500) of the protective film 500 is in direct contact with the side of the wafer 100/107 being opposite to the one side such that no adhesive is present between at least the central area of the front surface of the protective film 500 and the side of the wafer 100/107 being opposite to the one side, and no adhesive is in direct contact with at least a central area (i.e., the collective areas 
applying an external stimulus (i.e., the pressure/force necessary to attach wafer 100/107 to film 500) to the protective film 500 during and/or after applying the protective film 500 to the side of the wafer 100/107 being opposite to the one side, so that the protective film 500 is attached to the side of the wafer 100/107 being opposite to the one side (¶0073) (see Fig. 1J); 
processing the one side of the wafer 100/107 and/or the side of the wafer 100/107 being opposite to the one side (¶¶0075-0077) (see Figs. 1K-1L); and
removing the entire protective film 500 from the wafer 100/107 after processing the one side of the wafer 100/107 and/or the side of the wafer 100/107 being opposite to the one side (see Fig. 1M).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kumar et al. (Patent No. US 9,130,057 B1, hereinafter “Kumar”).
Regarding claim 5, Lee discloses wherein at least one division line (i.e., “scribe lane”- ¶0077) is formed on the one side of the wafer 100/107, the method comprises processing the side of the wafer 100/107 being opposite to the one side using a laser (¶0077) (see Figs. 1L).

Kumar discloses a method of processing a wafer 502/506 (collectively 502 and 506 “semiconductor wafer”- Col. 7, Lines 9-10), having on one side a device area 506 (“device layer”- Col. 7, Line 10) with a plurality of devices, wherein the method comprises providing a protective film 504 (“dicing tape”- Col. 7, Line 10) (see Fig. 5A), applying the protective film 504 to a side of the wafer 502/506 being opposite to the one side, so that at least a central area of a front surface of the protective film 504 is in direct contact with the side of the wafer 502/506 being opposite to the one side (see Fig. 5A), applying an external stimulus (i.e., the pressure/force necessary to attach wafer 502/506 to film 504) to the protective film 504 during and/or after applying the protective film 504 to the side of the wafer 502/506 being opposite to the one side, so that the protective film 504 is attached to the side of the wafer 502/506 being opposite to the one side (see Fig. 5A), and processing the one side of the wafer 502/506 and/or the side of the wafer 502/506 being opposite to the one side (Col. 7, Lines 18-53) (see Figs. 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that wherein the processing the side of the wafer being opposite to the one side comprises applying a pulsed laser beam to the wafer from the side of the wafer being opposite to the one side, wherein the protective film is made of a material which is transparent to the pulsed laser beam, the wafer is made of a material which is transparent to the pulsed laser beam, and the pulsed laser beam is applied to the wafer at least in a 
Regarding claim 8, the combined teachings (as previously presented in the rejection of claim 5) do not expressly disclose wherein the protective film is expandable, and the method further comprises, after processing the one side of the wafer and/or the side of the wafer being opposite to the one side, radially expanding the protective film so as to separate the devices from each other.
Kumar discloses wherein the protective film 504 is expandable (Col. 6, Lines 58-62), and the method further comprises, after processing the one side of the wafer 502/506 and/or the side of the wafer 502/506 being opposite to the one side, radially expanding the protective film 504 so as to separate the devices from each other (Col. 6, Lines 58-62 and Col. 7, Lines 50-53) (see Fig. 5D).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings (as previously presented in the rejection of claim 5) such that wherein the protective film is expandable, and the method further comprises, after processing the one side of the wafer and/or the side of the wafer being opposite to the one side, radially expanding the protective film so as to separate the devices from each other as .
Claims 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei et al. (US 2015/0136312 A1, hereinafter “Wei”).
Regarding claim 6, Lee does not expressly disclose wherein the protective film is provided with an adhesive layer, the adhesive layer is provided only in a peripheral area of the front surface of the protective film, the peripheral area surrounding the central area of the front surface of the protective film, and the protective film is applied to the side of the wafer being opposite to the one side so that the adhesive layer comes into contact only with a peripheral portion of the side of the wafer being opposite to the one side.
Figures 4A-4C of Wei disclose a method of processing a wafer 11 (“workpiece... semiconductor wafer”- ¶0031), wherein the method comprises: 
attaching a protective film 31/45 (collectively 31 “supporting plate” and 45 “welded region”- ¶0039) to the wafer 11, wherein the protective film 31/45 is provided with an adhesive layer 45, since it adheres the wafer 11 to plate 31, the adhesive layer 45 is provided only in a peripheral area of a front surface of the protective film 31/45, the peripheral area surrounding a central area of the front surface of the protective film 31/45, and the protective film 31/45 is applied to a side of the wafer 11 being opposite to an one side so that the adhesive layer 45 comes into contact only with a peripheral portion of the side of the wafer 11 being opposite to the one side, and wherein the adhesive layer 45 has a substantially annular shape (¶0039).

Regarding claim 7, the combined teachings, specifically Figure 4C of Wei discloses wherein the adhesive layer 45 has a substantially annular shape (¶0039).
Regarding claim 21, Lee does not expressly disclose wherein applying the external stimulus to the protective film comprises heating the protective film and/or cooling the protective film and/or applying a vacuum to the protective film and/or irradiating the protective film with light.
Figures 4A-4C of Wei disclose a method of processing a wafer 11 (“workpiece... semiconductor wafer”- ¶0031), wherein the method comprises: 
attaching a protective film 31 (“supporting plate”- ¶0039) to the wafer 11 by applying an external stimulus to the protective film 31/45 which comprises heating the protective film 31 and irradiating the protective film with light (¶¶0038-0039).
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ragunathan et al. (US 2017/0117166 A1, hereinafter “Ragunathan”).
Regarding claim 22, Lee discloses wherein the protective film 500 is a dicing tape, since it is a tape structure used in a dicing process (¶¶0073, 0077) (see Fig. 1L).
Lee does not expressly disclose wherein the protective film is made of a polymer, in particular, a polyolefin.
Ragunathan discloses a dicing tape (“dicing tape”- ¶0047) which comprises a polyolefin (¶0047).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee such that wherein the protective film is made of a polymer, in particular, a polyolefin as taught by Ragunathan for the purpose of utilizing a suitable and well-known composition for a dicing tape which is typical in the art (Ragunathan ¶0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY C CHANG/           Primary Examiner, Art Unit 2895